DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 04/22/2021.
Claims 1-10, 35-38, 40, 62-64 and 68-69 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-10, 35-38, 40, 62-64 and 68-69 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims to include reduce interference between transmissions for the base station and the neighboring base station (as described in claim 7). Second, further include the indicator such as indication of the uplink and transmission power and preference to use resource of the downlink resource (as described in claim 10). Third, further include the system bandwidth is distributed and contiguous in the frequency band and time band (see Drawing Fig.4). The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 35-38, 40, 62-64 and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0223719 A1) in view of Ibars casas et al. (US 2018/0302900 A1) refers as Ibars. 
Regarding claim 1, Huang teaches a method of communicating data in a telecommunications system comprising a base station and a plurality of terminals to communicate data to and from the base station (communication between node 110 with one or more wireless device 120 see Huang: Fig.1; ¶[0020]), the system being configured to transmit downlink signals using downlink resources in a frequency band and in a first time period (frequency spectrum resources allocation for wireless mobile network and scheduler module 114 to configure frequency spectrum resource  see Huang: Fig.2A-Fig.2C; ¶[0023-0034]; ¶[0021]), the method comprising: 
upon identification of uplink data to be transmitted by a first terminal of the plurality of terminals, dynamically selecting a set of resources to transmit the uplink data (resource request for uplink from one or more wireless device 120 and scheduler 
notifying the first terminal of the selected set of resources (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]); and 
transmitting the uplink data using the first terminal and the selected set of resources (wireless device 120 communicating with node 110 based on scheduling resource allocation “communicating with node 110 via uplink and downlink channels established by node 110” see Huang: ¶[0022]; ¶0020]).  
Huang does not explicitly teaches wherein said transmitting is according to a dynamic mode whereby the uplink transmission of the uplink data is fully separated in neither time nor frequency from the frequency band and the first time period of the downlink resources.
frequency domain and resource block allocations are separate in normal LTE region and short TTI region, where the TTI resource block (RB) set can be static (i.e., the same RE can be allocated in every subframe) or dynamic see Ibars: ¶[0059]; Fig. 7 and Fig.8l ¶[0064-0066]) in order to reduce data transmission latency see Ibars: ¶[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Huang to include (or to use, etc.) wherein said transmitting is according to a dynamic mode whereby the uplink transmission of the uplink data is fully separated in neither time nor frequency from the frequency band and the first time period of the downlink resources as taught by Ibars in order to reduce data transmission latency see Ibars: ¶[0002]).
Regarding claim 2, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the system is configured to transmit all uplink signals using uplink resources in the frequency band (configured uplink resource allocation in frequency band see Huang: Fig.2C; Fig.2A; ¶0031-0032];¶0025]).  
Regarding claim 3, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further comprising identifying additional resources of the downlink resources, the additional resources being adjacent in frequency and/or time to the set of resources; transmitting only the uplink data in the selected set of resources; and using 
Regarding claim 4, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further comprising transmitting first downlink data for at least a further terminal in at least a part of the selected set of resources (dynamic downlink allocation see Huang: Fig.2C; ¶[0031-0033]).  
Regarding claim 5, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein said notifying the first terminal comprises the base station notifying one or more terminals of the selected set of resources (the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources see Huang: ¶[0041]).  
Regarding claim 6, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the downlink resources comprise a reserved set of resources wherein the set of resources is selected from resources of the downlink resources outside of the reserved set of resources, thereby using the reserved set of resources exclusively for downlink transmissions (subcarriers with high CQI, which may indicate that the subcarrier is well-suited for a downlink channel, may be assigned to downlink resource pool 116 see Huang: ¶[0038]).  
Regarding claim 8, the modified Huang taught the method of claim 1 as set forth hereinabove. Huang further teaches wherein the identification of uplink data comprises identifying uplink control information to be transmitted by the first terminal (enable wireless device 120 to provide information to node 110 for determining CQI, RIP, and/or 
Regarding claim 9, the modified Huang taught the method of claim 8 as set forth hereinabove. Huang further teaches wherein the uplink control information comprises one or more of acknowledgement information, channel status information, pre-coding matrix indicator, channel quality indicator, noise information or power information (quality status module 113 may determine the quality status of each frequency spectrum resources associated with air interface 130 based on channel quality indicator (CQI), received interference power (RIP), and/or any other suitable quality metric or key performance indicator, such as RSSI, acknowledgement/negative acknowledgement (ACK/NACK) frequency, dropping rate, block error rate, bit error rate, signal-to-interference-plus-noise ratio (SINR), etc see Huang: ¶[0021]).  
Regarding claim 35, Huang teaches a base station (node 110 see Huang: Fig.1) for use in a telecommunications system to communicate data to and from a plurality of terminals (communication between node 110 with one or more wireless device 120 see Huang: Fig.1; ¶[0020]), the base station being configured to transmit downlink signals using downlink resources in a frequency band and in a first time period (frequency spectrum resources allocation for wireless mobile network and scheduler module 114 to configure frequency spectrum resource  see Huang: Fig.2A-Fig.2C; ¶[0023-0034]; ¶[0021]), wherein the base station is configured to: 
identify uplink data to be transmitted by a first terminal of the plurality of terminals; dynamically select, upon identification of uplink data to be transmitted by the first terminal of the plurality of terminals, a set of resources to transmit the uplink data 
notify the first terminal of the selected set of resources (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]); and
receive the uplink data from the first terminal transmitted using the selected set of resources (wireless device 120 communicating with node 110 based on scheduling resource allocation “communicating with node 110 via uplink and downlink channels established by node 110” see Huang: ¶[0022]; ¶0020]).  	Huang does not explicitly teaches wherein the received uplink data from the first terminal is based on a dynamic mode at the first terminal whereby the received uplink 
However, However, Ibars teaches the wherein the received uplink data from the first terminal is based on a dynamic mode at the first terminal whereby the received uplink data is fully within both the frequency band and the first time period associated with the downlink resources (a scheduler can ensure that a UE can be allocated contiguous resources in the frequency domain and resource block allocations are separate in normal LTE region and short TTI region, where the TTI resource block (RB) set can be static (i.e., the same RE can be allocated in every subframe) or dynamic see Ibars: ¶[0059]; Fig. 7 and Fig.8l ¶[0064-0066]) in order to reduce data transmission latency see Ibars: ¶[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Huang to include (or to use, etc.) wherein the received uplink data from the first terminal is based on a dynamic mode at the first terminal whereby the received uplink data is fully within both the frequency band and the first time period associated with the downlink resources as taught by Ibars in order to reduce data transmission latency see Ibars: ¶[0002]).
Regarding claim 36, claim 36 is rejected for the same reason as claim 2 described hereinabove.
Regarding claim 37, claim 37 is rejected for the same reason as claim 3 described hereinabove.
Regarding claim 38, the modified Huang taught the method of claim 8 as set forth hereinabove. Ibars further teaches wherein the received uplink data has a distributed 0059]) in order to reduce data transmission latency see Ibars: ¶[0002]).
Regarding claim 40, claim 40 is rejected for the same reason as claim 6 described hereinabove.
Regarding claim 62, Huang teaches a terminal for use in a telecommunications system comprising a base station to communicate data to and from the terminal and a plurality of terminals, the terminal being configured to receive downlink signals using downlink resources in a frequency band and in a first predetermined time period, the terminal being further configured to:
notify the base station of an uplink data to be transmitted (scheduling based on the updated allocation of resources “the scheduling of such frequency spectrum resources may be based on the updated directional allocation of frequency spectrum resources described above” see Huang: ¶[0041]); 
receive, in response to the notification, an indication of a selected set of resources to transmit the uplink data (resource request for uplink from one or more wireless device 120 and scheduler module scheduling frequency spectrum allocation for uplink and downlink channels  “when resource requests for downlink traffic from node 110 are greater than resource requests for uplink traffic from the one or more wireless devices 120 serviced by node 110, scheduler module 114 may allocate frequency spectrum resources between uplink and downlink channels accordingly” see Huang: ¶0021]), wherein the set of resources is selected based on a subset of the frequency 
transmit the uplink data using the selected set of resources (wireless device 120 communicating with node 110 based on scheduling resource allocation “communicating with node 110 via uplink and downlink channels established by node 110” see Huang: ¶[0022]; ¶0020]).  
Huang does not explicitly teaches wherein the transmission of the uplink data is such that the uplink data is fully separated in neither time nor frequency from the frequency band and the first predetermined time period of the downlink resources.
However, Ibars teaches the wherein the transmission of the uplink data is such that the uplink data is fully separated in neither time nor frequency from the frequency band and the first predetermined time period of the downlink resources (a scheduler can ensure that a UE can be allocated contiguous resources in the frequency domain and resource block allocations are separate in normal LTE region and short TTI region, where the TTI resource block (RB) set can be static (i.e., the same RE can be allocated in every subframe) or dynamic see Ibars: ¶[0059]; Fig. 7 and Fig.8l ¶[0064-0066]) in order to reduce data transmission latency see Ibars: ¶[0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Huang to include (or to use, etc.) wherein the transmission of the uplink data is such that the uplink data is fully separated in neither time nor frequency from the frequency band and the first 
Regarding claim 63, claim 63 is rejected for the same reason as claim 2 described hereinabove.
Regarding claim 64, claim 64 is rejected for the same reason as claim 3 described hereinabove.
Regarding claim 68, claim 68 is rejected for the same reason as claim 8 described hereinabove.
Regarding claim 69, claim 69 is rejected for the same reason as claim 9 described hereinabove.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0223719 A1) in view of Ibars casas et al. (US 2018/0302900 A1) refers as Ibars and further in view of Jin et al. (WO 2012/171093 A1) (Reference N cited on Form 892 on 02/24/2021).
Regarding claim 7, the modified Huang taught the method of claim 6 as described hereinabove. Huang does not explicitly teaches wherein the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighboring base station so as to reduce interferences between transmissions for the base station and the neighboring base station.  
However Jin teaches the wherein the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighboring base station so as to reduce interferences between transmissions for the base station and the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Huang to include (or to use, etc.) the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighboring base station so as to reduce interferences between transmissions for the base station and the neighboring base station as taught by Jin in order to managing mobile uplink interference see Jin: Page 1 lines 3-4).
Regarding claim 10, the modified Huang taught the method of claim 1 as described hereinabove. Ibars further teaches wherein the downlink resources comprise a reserved set of resources used exclusively for downlink transmissions, and wherein the reserved set of resources is selected based on information about downlink and/or uplink transmissions for a neighboring base station so as to reduce interferences between transmissions for the base station and the neighboring base station (resource block allocations are separate in normal LTE region and short TTI region, where the TTI resource block (RB) set can be static (i.e., the same RE can be allocated in every subframe) or dynamic see Ibars: ¶[0059]; Fig. 7 and Fig.8l ¶[0064-0066]).
The modified Huang does not explicitly teaches wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator 
However Jin teaches the wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator comprising one or more of: an indication of the uplink transmission power and/or the type of uplink data; a preference to use resources of the downlink resources or resources other than the downlink resources (UE 310 determine the presence of DL inter-cell interference at 350m it can indicate to its serving base station a mobile preferred DL radio resource set and a corresponding UL radio resource set see Jin: Page 11 lines 17-23) in order to managing mobile uplink interference see Jin: Page 1 lines 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Huang to include (or to use, etc.) the wherein further comprising, based on one or both of the uplink transmission power of the first terminal and of the type of uplink data to be sent, the first terminal transmitting an indicator, the indicator comprising one or more of: an indication of the uplink transmission power and/or the type of uplink data; a preference to use resources of the downlink resources or resources other than the downlink resources as taught by Jin in order to managing mobile uplink interference see Jin: Page 1 lines 3-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GUANG W. LI
Primary Examiner
Art Unit 2478


July 16, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478